*33On Petition foe a Reheaeing.
Bicknell, C. C.
The only questions presented relate to the sufficiency of the complaint and the sufficiency of the second and third defences.
The defendants were seeking to enforce an old judgment against the plaintiffs. In the present suit the plaintiffs prayed for and obtained an injunction against the enforcement of that judgment.
In their complaint they alleged that there was nothing due on the judgment; that they had filed a bill to review it, and that the parties thereto appeared and in open court agreed that the whole matter in controversy between them as to how much, if anything, was due from the plaintiffs should be referred to a master; that said master reported the amount due as $1.53; that his report was confirmed by the court, and that judgment was rendered thereon against the plaintiffs for $1.53 and costs, which judgment they paid. This was a good complaint; if true, the appellant ought to have been enjoined from collecting the old judgment.
The second and third defences alleged, in substance, that the original judgment was obtained against the present plaintiffs in 1874; that they filed a bill to review it in September, 1874; that a demurrer to said bill was sustained by the circuit court, whose judgment was affirmed by this court on appeal; that the present plaintiffs in 1877, commenced another action to review said original judgment, and that in this last action no issue was joined, and no judgment was rendered reversing the original judgment. These defences do not meet the substance of the complaint.
If there were such an agreement and such action thereon as stated in the complaint, it is not material «whether there was a formal issue or an express reversal of the original judgment. If the parties in open court consented to a reference of their controversy as to the amount due to a master, who *34reported $1.53 only, and if on the confirmation of his report judgment was rendered for $1.53 and costs, which judgment was paid, it would be inequitable to enforce the original judgment.
Filed April 2, 1885.
The petition ought to be overruled.
Per Curiam. — The petition for a rehearing is overruled'.